                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,
                                                    Civil No. 18-cr-216 (SRN/HB)
                     Plaintiff,

v.
                                                      ORDER ON REPORT
Martavis Shawn Demar James,                         AND RECOMMENDATION

                     Defendant.


       The above-entitled matter came before the Court upon the Report and

Recommendation of the United States Magistrate Judge. No objections have been filed to

the Report and Recommendation in the time period permitted.

       Based upon the Report and Recommendation of the Magistrate Judge, and all the

files, records and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.     The Report and Recommendation is ADOPTED; and
       2.     Defendant Martavis Shawn Demar James’s Motion to Suppress Search and
              Seizure of Items [Doc. No. 18] is DENIED.



Dated: December 11, 2018                 s/Susan Richard Nelson
                                         SUSAN RICHARD NELSON
                                         United States District Judge
